Case: 15-10452   Date Filed: 11/04/2015   Page: 1 of 3




                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10452
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:13-cv-00611-RH-CAS



JEFFREY POPE,

                                              Plaintiff - Appellee,

versus

BIG BEND CARES INC.,
ROB RENZI,

                                              Defendants - Appellants.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (November 4, 2015)

Before MARCUS, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-10452     Date Filed: 11/04/2015    Page: 2 of 3


      Jeffrey Pope is an activist and advocate for the HIV/AIDS community in the

Tallahassee region of Florida. When Pope’s activities angered Robert Renzi, a

Director of Big Bend Cares, Inc., Renzi publicly and falsely told people in the

HIV/AIDS community that he had acquired a restraining order against Pope and

that Pope violated the restraining order. Worried that Renzi’s statements injured

Pope in his avocation of working in the community of HIV and AIDS volunteers

and organizations, Pope filed suit against Renzi and Big Bend, which proceeded to

a trial by jury. At trial, Pope prevailed on his defamation claim, and the jury

awarded him $12,500.00 in punitive damages from each defendant for a total of

$25,000.00. Although the jury awarded no compensatory damages, the special

interrogatory verdict form stated that Renzi’s statements tended to expose Pope to

hatred, ridicule or contempt, or to injure his reputation, and that the statements

were made without a good motive. Renzi and Big Bend then filed this appeal, and

contending that: (1) the district court erred by denying their motion for summary

judgment and motion for judgment as a matter of law because the statements at

issue do not constitute defamation and are privileged; (2) the district court abused

its discretion at trial by admitting evidence of prior bickering between the parties;

(3) the district court erred by failing to reduce the punitive damages award given

the absence of express malice and the absence of an award of compensatory




                                           2
               Case: 15-10452     Date Filed: 11/04/2015    Page: 3 of 3


damages; and (4) the district court erred by failing to award attorney’s fees or

sanctions for claims that were previously dismissed or abandoned.

       Having reviewed the record and considered the facts and legal arguments

presented by the parties in their briefs, we find no error as to any of the issues

presented for our review. Accordingly, we affirm the district court in all respects

related to this appeal.

      AFFIRMED.




                                           3